           CASE 0:21-cv-00711-JRT-TNL Doc. 4 Filed 08/11/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 SHAWN GRALISH,                                           Civil No. 21-cv-0711 (JRT/TNL)

                         Plaintiff,

 v.                                                             ORDER

 U.S. GOVERNMENT,

                         Defendant.




      Shawn Gralish, 110 East 18th Street, Apt 411, Minneapolis, MN 55403, pro
      se plaintiff.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated April 27, 2021 (ECF No. 3), along with all the files and records, and

no objections to said Recommendation having been filed, IT IS HEREBY ORDERED that:

      1.      Mr. Gralish’s Complaint is DISMISSED WITH PREJUDICE for failure to state

              a claim.

      2.      Mr. Gralish’s application to proceed in forma pauperis (ECF No. 2) is

              DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: August 11, 2021
at Minneapolis, Minnesota                       s/John R. Tunheim
                                                JOHN R. TUNHEIM
                                                Chief Judge
                                                United States District Court
